--------------------------------------------------------------------------------

EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 20, 2012
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
with a loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and DELCATH SYSTEMS, INC., a Delaware corporation
with offices located at 810 Seventh Avenue, 35th Floor, New York, New York 10019
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:
 
1              ACCOUNTING AND OTHER TERMS
 
Except as set forth herein, accounting terms not defined in this Agreement shall
be construed following GAAP or adjusted GAAP as may be agreed by Bank and
Borrower.  Except as set forth herein, calculations and determinations must be
made following GAAP or adjusted GAAP as may be agreed by Bank and
Borrower.  Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.
 
2              LOAN AND TERMS OF PAYMENT
 
2.1           Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.
 
2.1.1       Revolving Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement and to deduction of Reserves, and provided that a Cash Reserve Period
is not in effect, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid without fees,
premiums or penalties, and prior to the Revolving Line Maturity Date, so long as
a Cash Reserve Period is not in effect, reborrowed, subject to the applicable
terms and conditions precedent herein.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
 
2.2           Overadvances.  If, at any time, the sum the outstanding principal
amount of any Advances exceeds the lesser of either the Revolving Line or the
Borrowing Base (such excess amount being an “Overadvance”), Borrower shall
immediately pay to Bank in cash such Overadvance.  Without limiting Borrower’s
obligation to repay Bank any amount of the Overadvance, Borrower agrees to pay
Bank interest on the outstanding amount of any Overadvance, on demand, at the
Default Rate.
 
2.3           Payment of Interest on the Credit Extensions.
 
(a)           Interest Rate; Advances.  Subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the Prime Rate plus two percent (2.00%); provided, that
during a Performance Pricing Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%). Such interest shall in any event be payable
monthly, in arrears, in accordance with Section 2.3(f) below.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is three percentage points (3.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase.  Such
Default Rate will remain in effect until the Bank waives the event or condition
giving rise to the application of such Default Rate, or such earlier date as
Bank shall determine, in its reasonable discretion, and provided further that
the Default Rate portion of any payment shall be waived in the event the Event
of Default giving rise to such Default Rate is cured during any applicable grace
or cure period.  Payment or acceptance of the increased interest rate provided
in this Section 2.3(b) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(d)           Computation; 360-Day Year.  In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
(e)           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.
 
(f)            Payment; Interest Computation.  Unless otherwise provided herein,
Interest is payable monthly on the last calendar day of each month.  In
computing interest on the Obligations, all Payments received after 12:00 noon
Pacific time on any day shall be deemed received on the next Business Day.  Bank
shall not, however, be required to credit Borrower’s account for the amount of
any item of payment which is unsatisfactory to Bank in its good faith business
judgment, and Bank may charge Borrower’s Designated Deposit Account for the
amount of any item of payment which is returned to Bank unpaid.
 
2.4           Fees.  Borrower shall pay to Bank:
 
(a)            Commitment Fee.  A fully earned, non-refundable commitment fee of
One Hundred Thousand Dollars ($100,000), payable on the Effective Date;
 
(b)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable quarterly, in arrears, on the last Business Day or
each quarter, on a calendar year basis, in an amount equal to one-quarter
percent (0.25%) per annum of the average unused portion of the Revolving
Line.  The unused portion of the Revolving Line, for purposes of this
calculation, shall equal the difference between (x) the Revolving Line amount
and (y) the average for the period of the daily closing balance of the Revolving
Line outstanding.   Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder; and
 
(c)            Bank Expenses.  All Bank Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.
 
2.5           Payments; Application of Payments.  All payments (including
prepayments) to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 noon Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 noon Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
 
3              CONDITIONS OF LOANS
 
3.1           Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the condition precedent that Bank shall have received,
in form and substance satisfactory to Bank, such documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate,
including, without limitation:
 
(a)            duly executed original signature pages to the Loan Documents;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           [Reserved];
 
(c)           Borrower’s Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the State of Delaware, together
with a certificate of foreign qualification from each jurisdiction in which the
Borrower is qualified as such, in each case dated as of a date no earlier than
thirty (30) days prior to the Effective Date;
 
(d)           duly executed original signature pages to the Secretary’s
Certificate with completed Borrowing Resolutions for Borrower;
 
(e)           [reserved];
 
(f)            [reserved];
 
(g)           [reserved];
 
(h)           certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
(i)            the Perfection Certificate of Borrower, together with the duly
executed original signature page thereto;
 
(j)            a legal opinion of Borrower’s counsel, in form and substance
acceptable to Bank, in its reasonable discretion, dated as of the Effective Date
together with the duly executed original signature thereto;
 
(k)           evidence satisfactory to Bank that the insurance policies required
by Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses and
cancellation notice to Bank (or endorsements reflecting the same) in favor of
Bank; and
 
(l)             payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
 
3.2           Conditions Precedent to all Credit Extensions.  Bank’s obligation
to make each Credit Extension, including the Initial Borrowing, is subject to
the following conditions precedent:
 
(a)           duly executed original signatures to the Control Agreements;
 
(b)           except as otherwise provided in Section 3.4(a), timely receipt of
an executed Borrowing Base Certificate and/or Transaction Report, as applicable;
 
(c)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Borrowing Base Certificate and/or Transaction Report, as applicable, and on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension.  Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in this Agreement remain true, accurate, and complete in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
 
(d)           in Bank’s reasonable discretion, after consultation with Borrower,
there has not been any material impairment in the general affairs, management,
results of operation, financial condition or the prospect of repayment of the
Obligations, or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.3           Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
 
3.4           Procedures for Borrowing; Advances.  Subject to the prior
satisfaction of all other applicable conditions to the making of an Advance set
forth in this Agreement, to obtain an Advance, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time on the Funding Date of the Advance.  Together with any
such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Borrowing Base Certificate or
Transaction Report, as applicable, executed by a Responsible Officer or his or
her designee.  Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee.  Bank shall credit Advances to
the Designated Deposit Account.  Bank may make Advances under this Agreement
based on instructions from a Responsible Officer or his or her designee.
 
4              CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.
 
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest (subject to Section 4.4), in the Collateral granted
herein (subject only to Permitted Liens that expressly have superior priority to
Bank’s Lien in this Agreement).
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of  outstanding letters of credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% for letters of credit
denominated in a currency other than Dollars), of the Dollar Equivalent of the
face amount of all such letters of credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating  to such  Letters
of Credit. In furtherance of the aforementioned sentence, Bank shall use
reasonable commercial efforts to arrive at an acceptable cash collateral amount
when requested by Borrower.
 
4.2           Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens to the extent such security interest can be
perfected by the filing of UCC financing statements or by control).  If Borrower
shall acquire a commercial tort claim which might reasonably be expected to
result in awarded damages (less any legal and other expenses incurred or
reasonably be expected to be incurred by Borrower) in excess of $250,000,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.
 
4.3           Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder.  Such financing statements may indicate the Collateral as “all assets
of the Debtor, now existing or hereafter acquired” or words of similar effect,
or as being of an equal or lesser scope, or with greater detail, all in Bank’s
discretion.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.4           Foreign Assets.  Notwithstanding anything herein to the contrary,
there shall be no requirement to perfect or otherwise evidence any liens or
security interests in favor of Bank for any assets located in or registered
under any jurisdiction other than the United States of America or any state
thereof or the District of Columbia.
 
5              REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Due Organization; Authorization; Power and Authority.  Borrower
and each of its Domestic Subsidiaries are each duly existing and in good
standing in its jurisdiction of organization and each is qualified and licensed
to do business and each is in good standing in any jurisdiction in which the
conduct of each of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate” (as amended from time to time, the
“Perfection Certificate”.  Borrower represents and warrants to Bank that (a)
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower's place of business, or,
if more than one, its chief executive office as well as Borrower's mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete as of the date set forth
therein (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent not prohibited by this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its property or assets may be bound or affected, (iv)
require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect and
except for filings required in connection with the execution of this
Agreement),  or (v) constitute an event of default under any material agreement
by which Borrower is bound.  Borrower is not in default under any agreement to
which it is a party or by which it is bound in which the default could
reasonably be expected to have a material adverse effect on Borrower’s business.
 
5.2           Collateral.  Borrower has good title to, rights in, or the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Except
as permitted under Section 6.8, Borrower has no domestic Deposit Accounts other
than the Deposit Accounts with Bank or the Deposit Accounts, if any described in
the Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice and, to the extent required herein, taken such
actions as are necessary to give Bank a perfected security interest
therein.  The Accounts are bona fide, existing obligations of the Account
Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  In the
event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral in excess of One Million Dollars
($1,000,000) to a bailee, then Borrower will first receive the written consent
of Bank and such bailee must execute and deliver a bailee agreement in form and
substance satisfactory to Bank in its reasonable discretion.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower's business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower's business has been judged
invalid or unenforceable, in whole or in part.  To Borrower's knowledge, no
claim has been made that any part of the Intellectual Property included in the
Collateral violates the rights of any third party except to the extent such
claim would not have a material adverse effect on Borrower's business.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3           Accounts Receivable.  For any Eligible Account in any Borrowing
Base Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be.  If an Event of Default has occurred and is continuing, Bank may,
after notice to and consultation with the Borrower, notify any Account Debtor
owing Borrower money of Bank’s security interest in such funds and verify the
amount of such Eligible Account.  All sales and other transactions underlying or
giving rise to each Eligible Account shall comply in all material respects with
all applicable laws and governmental rules and regulations.  Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Borrowing Base Certificate.  To the
best of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
 
5.4           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Million Dollars ($1,000,000).
 
5.5           Financial Condition.  All consolidated financial statements for
Borrower and any of its Subsidiaries delivered to Bank fairly present in all
material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations for the period covered in such financial
statements.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.
 
5.6           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7           Regulatory Compliance.  Borrower is not an “investment company”
under the Investment Company Act of 1940, as amended.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards
Act.  Borrower has not violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a material adverse effect on its
business.  None of Borrower’s or any of its Subsidiaries’ properties or assets
has been used by Borrower or any Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue its business as currently conducted.
 
5.8           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9           Tax Returns and Payments; Pension Contributions.  Borrower
has timely filed all required tax returns and reports, and Borrower has timely
paid all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower.  Borrower may defer payment of any contested
taxes; provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”.  Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower.  Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower in excess of Twenty Five
Thousand Dollars($25,000), including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.10        Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
 
5.11        Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement (other than
projections and forecasts), was made, taken together with all such written
certificates and written statements given to Bank, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements not misleading (it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
 
5.12        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness or with a similar qualification, knowledge or awareness means the
actual knowledge, after reasonable investigation, of the Responsible Officers.
 
5.13        Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of the Borrower.
 
6             AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1          Government Compliance.  (a) Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on Borrower’s business or operations.  Borrower shall comply, and have
each Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could have a material adverse effect on
Borrower’s business.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in the
Collateral.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank as reasonably requested by the Bank.
 
6.2          Financial Statements, Reports, Certificates.
 
(a)            Commencing on the date of the Initial Borrowing (except (X) in
the case of clause (ii) below, which shall commence on the date of the Initial
Eligible Accounts Borrowing; and (Y), in the case of clauses (v), (vi), (vii)
and (x) below, which shall commence on the Effective Date), Borrower shall
provide Bank with the following:
 
(i) (A) within thirty (30) days after the end of each month, and (B) upon each
request for a Credit Extension, (I) prior to the Accounts Receivable Triggering
Event, a Borrowing Base Certificate and (II) on and after the Accounts
Receivable Triggering Event, a Transaction Report;
 
(ii) after the occurrence of the Accounts Receivable Triggering Event (or as
Bank may otherwise request from time to time) within thirty (30) days after the
end of each month, (A) monthly accounts receivable agings (as applicable), aged
by invoice date, (B) monthly accounts payable agings (as applicable), aged by
invoice date, and (C) monthly reconciliations of accounts receivable agings
(aged by invoice date, as applicable), transaction reports, Deferred Revenue
reports (as applicable) and general ledger;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(iii) [Reserved];
 
(iv) within thirty (30) days after the end of each month, a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and such other information as Bank shall reasonably request;
 
(v) within five (5) days after filing with the SEC, but in any event within
forty-five (45) days after the end of each fiscal quarter (other than the last
fiscal quarter of any fiscal year), of Borrower, quarterly unaudited
consolidated and consolidating financial statements;
 
(vi) within five (5) days after filing with the SEC, but in any event, within
thirty (30) days after the end of each fiscal year of Borrower, and as
materially amended and/or updated, annual operating budgets (including income
statements, balance sheets and cash flow statements, by quarter) for the
upcoming fiscal year of Borrower, as approved by Borrower’s board of directors,
together with any related business forecasts used in the preparation of such
annual financial projections;
 
(vii) within five (5) days after filing with the SEC, but in any event within
one hundred fifty (150) days following the end of Borrower’s fiscal year, annual
audited consolidated financial statements certified by, and with an unqualified
opinion of, independent certified public accountants acceptable to Bank;
 
(viii)  within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
 
(ix) a prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, One Million Dollars ($1,000,000) or more; and
 
(x)  within twenty (20) days after the end of each month, a Cash Burn
Certificate, indicating the Borrower’s Cash Burn, together with such supporting
ledger reports and schedules as Bank shall require, in its reasonable
discretion.
 
For purposes of this Section 6.2(a), reports on Form 10-K, 10-Q and 8-K,
financial statements and annual operating budgets timely filed with the
Securities and Exchange Commission, for which Borrower provides Bank with a link
to Borrower’s website at www.delcath.com and/or the SEC’s website at
www.sec.gov, on a case-by-case basis, shall be sufficient for delivery of such
reports.
 
(b)           So long as Borrower is subject to the reporting requirements under
the Securities Exchange Act of 1934, as amended, Borrower shall endeavor to
provide, within five (5) days after filing, all reports on Form 10-K, 10-Q and
8-K filed with the SEC or a link thereto on Borrower’s or another website on the
Internet.
 
(c)           Borrower shall provide Bank (i) with prompt written notice of any
material adverse change in the composition of the Intellectual Property, (ii)
quarterly, written notice of the registration of any Copyright (including any
subsequent ownership right of Borrower in or to any Copyright), Patent or
Trademark not previously disclosed to Bank, or (iii) with prompt written notice
of Borrower’s knowledge of an event that materially adversely affects the value
of the Intellectual Property, taken as a whole.
 
6.3           Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts. Commencing on the
date of the Initial Eligible Accounts Borrowing, Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights
therein.  Commencing on the date of the Initial Eligible Accounts Borrowing, if
reasonably requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts.  In addition, commencing on the date of the Initial
Eligible Accounts Borrowing and thereafter, Borrower shall deliver to Bank, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Disputes.  Commencing on the date of the Initial Eligible Accounts
Borrowing, Borrower shall promptly notify Bank of all material disputes or
claims relating to Accounts.  Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Availability
Amount.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  Sixty (60) days prior to the Initial Eligible Accounts
Borrowing, all payments on and proceeds of Accounts of Account Debtors shall be
deposited directly by the applicable Account Debtor into a lockbox account, or
such other “blocked account” as Bank may specify.  Whether or not an Event of
Default has occurred and is continuing, Borrower shall immediately deliver all
payments on and proceeds of Accounts of Account Debtors to an account maintained
with Bank.  Such payments and proceeds shall be applied, after the occurrence
and during the continuance of an Event of Default, pursuant to the terms of
Section 9.4 hereof.
 
(d)           Returns.  Commencing on the date of the Initial Eligible Accounts
Borrowing, provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower valued, individually or in the
aggregate, in excess of One Million Dollars ($1,000,000), Borrower shall
promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall promptly notify Bank of the return of the
Inventory.
 
(e)           Verification.  Commencing on the date of the Initial Eligible
Accounts Borrowing, Bank may, after the occurrence and during the continuance of
an Event of Default, after consultation with and notice to the Borrower, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of Borrower or Bank or such
other name as Bank may choose.
 
(f)           No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own bad faith, gross negligence or willful
misconduct.
 
6.4           Remittance of Proceeds.  Commencing on the date of the Initial
Eligible Accounts Borrowing and thereafter, if any Advances are outstanding,
except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral (other than dispositions of
Inventory in the ordinary course of business) to Bank, in the original form in
which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations (1) prior to an Event of
Default, against the outstanding principal balance of the Revolving Line (unless
Bank waives such application), the order and method of such application to be in
the sole discretion of Bank, and (2) after the occurrence and during the
continuance of an Event of Default, pursuant to the terms of Section 9.4 hereof;
providedthat, if no Event of Default has occurred and is continuing, Borrower
shall not be obligated to remit to Bank the proceeds of the sale of surplus,
worn out or obsolete Equipment disposed of by Borrower in good faith in an arm’s
length transaction for an aggregate purchase price of Five Hundred Thousand
Dollars ($500,000) or less (for all such transactions in any fiscal
year).  Borrower agrees that it will maintain all proceeds of Collateral in an
account maintained with Bank.  Nothing in this Section limits the restrictions
on disposition of Collateral set forth elsewhere in this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.5           Taxes; Pensions.  Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries in excess of Twenty Five Thousand Dollars
($25,000), except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
three (3) Business Days’ notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books.  In addition to the Initial Audit, such inspections and audits shall be
limited to (i) prior to the Accounts Receivable Triggering Event, one (1) time
per calendar year; and (ii) on and after the Accounts Receivable Triggering
Event, two (2) times per year.  The Initial Audit will be completed within sixty
(60) days after the Effective Date, or such later date as Bank shall determine,
in its reasonable business judgment.  The foregoing inspections and audits shall
be at Borrower’s expense, and the charge therefor shall be $850 per person per
day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  In the event
Borrower and Bank schedule an audit more than ten (10) days in advance, and
Borrower cancels or seeks to reschedule the audit with less than ten (10) days
written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.
 
6.7           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
a lender loss payee and waive subrogation against Bank.  All liability policies
covering Collateral shall show, or have endorsements showing, Bank as an
additional insured.  All property policies and all liability policies covering
Collateral (or their respective endorsements) shall provide that the insurer
shall endeavor to give Bank at least twenty (20) days’ notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy covering Collateral shall, at
Bank’s option, be payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to One Million Dollars ($1,000,000) with
respect to any loss, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Bank has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations.  If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
 
6.8           Operating Accounts.
 
(a)            (i) Maintain substantially all of its and its Domestic
Subsidiaries’, if any, domestic depository accounts, domestic operating accounts
(other than deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees) with Bank, and, (ii) within thirty (30) days after the Effective
Date, establish a domestic securities account with Bank’s affiliates with all
excess funds maintained at or invested through Bank or an affiliate of Bank;
provided, that Borrower may maintain (x) its existing accounts at Bank of
America or its affiliates (the “Bank of America Accounts”) to facilitate its
treasury operations, in a maximum amount not to exceed (i) from the Effective
Date through the date that is 150 days after the Effective Date, Five Million
Dollars ($5,000,000); and (ii) from the date that is 151 days after the
Effective Date and thereafter, Two Million Five Hundred Thousand Dollars
($2,500,000); and (y) its existing Deposit Account at Bank of America or its
affiliate which contains cash collateral securing the Existing Bank of America
L/C, in a maximum amount not to exceed One Million Dollars ($1,000,000) (the
“Bank of America Cash Collateral Deposit Account”).  Subject to the next
sentence, amounts in excess of the amounts listed in the foregoing clauses (i)
and (ii) of clause (x) in each respective period shall be promptly transferred
to an account of Borrower maintained at Bank.  Notwithstanding the foregoing, up
to forty-nine percent (49%) of Borrower’s cash and Cash Equivalents located in
the United States in excess of Thirty Five Million Dollars ($35,000,000) may be
maintained at or invested through domestic depository accounts, domestic
operating accounts and/or domestic securities accounts (collectively, the “Other
Accounts”) at financial institutions located in the United States, other than
Bank or an affiliate of Bank.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Other than with respect to any replacements of the accounts set
forth in clauses (x) or (y) of Section 6.8(a), provide Bank five (5) days
prior-written notice before establishing any Collateral Account (including,
without limitation, the Other Accounts)  at or with any bank or financial
institution other than Bank or Bank’s Affiliates.  For each Collateral Account
that Borrower at any time maintains (including, without limitation, the Other
Accounts), Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank; provided, that with
respect to Collateral Accounts in existence on the Effective Date, such fully
executed Control Agreements will be required to be delivered to Bank prior to
the Initial Borrowing, as described in Section 3.2.  The provisions of the
previous sentence shall not apply to the Bank of America Cash Collateral Deposit
Account, deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such or up to five (5) Deposit Accounts
with an average daily balance of less than $250,000.
 
6.9           Cash Reserve.  During a Cash Reserve Period (which may be
calculated by Bank at any time), Borrower shall execute all agreements
reasonably required by Bank to establish and maintain restricted certificates of
deposit at Bank, in an aggregate amount not less than the aggregate amount of
all outstanding Obligations of Borrower owed to Bank and Bank’s Affiliates
(including, without limitation, any Bank Services).
 
6.10         Protection and Registration of Intellectual Property Rights.
 
(a)            (i) Take commercially reasonable steps to protect, defend and
maintain the validity and enforceability of its material U.S. registered or
applied for Intellectual Property included in the Collateral; and (ii) except in
the Borrower’s reasonable business judgment, not allow any U.S. registered or
applied for Intellectual Property included in the Collateral material to
Borrower's business to be abandoned, forfeited or dedicated to the public
without Bank's written consent.
 
(b)           If Borrower (i) obtains any U.S. Patent, registered U.S.
Trademark, registered U.S. Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any U.S. Patent or the registration of any U.S. Trademark,
then Borrower shall provide written notice thereof to Bank as required by
Section 6.2(c), and shall promptly after such notification execute such
intellectual property security agreements and other documents and take such
other actions as Bank shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest (subject to
Section 4.4) in favor of Bank in such property (other than Permitted Liens).  If
Borrower registers any Copyrights or mask works in the United States Copyright
Office, Borrower shall, promptly after notification as required by Section
6.2(c), (y) execute an intellectual property security agreement and such other
documents and take such other actions as Bank may request in its good faith
business judgment to (subject to Section 4.4), perfect and maintain a first
priority perfected security interest in favor of Bank (other than Permitted
Liens) in such Copyrights or mask works; and (z) record such intellectual
property security agreement with the United States Copyright Office with the
United States Copyright Office.  Borrower shall, promptly after notification as
required by Section 6.2(c), provide to Bank copies of all applications that it
files in the U.S. Copyright office or the U.S. Patent and Trademark Office for
Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Bank to perfect and maintain a first priority security
interest in such property.
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
 
 
-11-

--------------------------------------------------------------------------------

 
 
6.11        Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, use commercially reasonable efforts to make
available to Bank, without expense to Bank, Borrower and its officers, employees
and agents and Borrower’s Books, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower.
 
6.12        Creation/Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenant contained in Section 7.3 hereof, in the event
Borrower or any Domestic Subsidiary creates or acquires any Domestic Subsidiary,
Borrower and such Domestic Subsidiary shall promptly notify Bank of the creation
or acquisition of such new Domestic Subsidiary and, at Bank’s request, in its
sole discretion, take all such action as may be reasonably required by Bank to
cause each such Domestic Subsidiary to, in Bank’s sole discretion, become a
co-Borrower or guarantor under the Loan Documents and grant a continuing pledge
and security interest in and to the assets of such Domestic Subsidiary
(substantially as described on Exhibit A hereto); and Borrower shall grant and
pledge to Bank a perfected security interest (subject to Section 4.4) in the
stock, units or other evidence of ownership of each Domestic Subsidiary.
 
6.13        Further Assurances.  Subject to Section 4.4, execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank’s Lien in the Collateral or to effect the purposes of this
Agreement.   Borrower shall deliver to Bank, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other material filings with any Governmental Authority regarding compliance
with or maintenance of material Governmental Approvals or material Requirements
of Law that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals or otherwise on the operations of Borrower or
any of its Subsidiaries, taken as a whole.
 
7              NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1           Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Cash, Cash Equivalents and Inventory in the ordinary course of business, in a
manner consistent with past practices; (b) of worn out or obsolete Equipment;
(c) in connection with Permitted Liens, Permitted Investments, Permitted
Indebtedness and Permitted Distributions; (d) of property in connection with
sale-leaseback transactions; (e) of property (other than property pursuant to
any other clause of this Section 7.1) to the extent such property is exchanged
for credit against, or proceeds are promptly applied to, the purchase price of
other property used or useful in the business of Borrower or its Subsidiaries;
(f) constituting non-exclusive licenses, sublicenses and similar arrangements
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business, in a manner consistent with past practices, and other
non-perpetual licenses that may be exclusive in some respects (but not
territorially exclusive for the United States), but that would not result in a
legal transfer of Borrower’s title in the licensed property; (g) consisting of
sales or discounting of delinquent accounts in the ordinary course of business);
and (h) of assets (other than Accounts or Inventory (unless such Transfer is in
the ordinary course of Borrower’s business, in amounts and in a manner
consistent with past practices); provided, that the aggregate book value of all
such Transfers by Borrower and its Subsidiaries, together, shall not exceed in
any fiscal year, $1,000,000.
 
7.2           Changes in Business, Management or Business Locations.  (a) Engage
in or permit any of its Subsidiaries, if any, to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; or (b) liquidate or dissolve;
provided that Subsidiaries that are not an obligor under the Loan Documents may
liquidate or dissolve so long as it is not reasonably likely to cause a material
adverse change to Borrower’s business.
 
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) change its jurisdiction of organization, (2) change its organizational
structure or type, (3) change its legal name, or (4) change any organizational
number (if any) assigned by its jurisdiction of organization.
 
7.3           Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or, other than
in connection with a Permitted Acquisition or a Permitted Investment, acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
 
-12-

--------------------------------------------------------------------------------

 
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, other than Permitted Indebtedness.
 
7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
the Collateral, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Domestic Subsidiaries to do so,
except for Permitted Liens, permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Domestic Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Domestic Subsidiaries’ Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.
 
7.6           Maintenance of Collateral Accounts. Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock per
fiscal year, other than Permitted Distributions; or (b) directly or indirectly
make any Investment (including, without limitation, any additional Investment in
any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so.
 
7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions constituting Permitted Investments or Permitted
Distributions and (ii) other transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.
 
7.10        Compliance.  Become an “investment company” under the Investment
Company Act of 1940, as amended, or undertake as one of its important activities
extending credit to purchase or carry margin stock (as defined in Regulation U
of the Board of Governors of the Federal Reserve System), or use the proceeds of
any Credit Extension for that purpose; fail to meet the minimum funding
requirements of ERISA, permit a Reportable Event or non-exempt Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, in each
individual instance and in the aggregate for all such instances, in excess of
One Hundred Thousand Dollars ($100,000), including, in each case any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.
 
8              EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date).  During the cure period, the
failure to make or pay any payment specified under clause (a) or (b) hereunder
is not an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2           Covenant Default.
 
(a)            Borrower fails or neglects to perform any obligation which it is
required to perform pursuant to Sections 6.2, 6.4, 6.5, 6.6, 6.8, or 6.9, or
violates any covenant in Section 7; or
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment; Levy; Restraint on Business.
 
(a)            (i) The service of process seeking to attach, by trustee or
similar process, any funds in excess of One Million Dollars ($1,000,000) of
Borrower or of any entity under the control of Borrower (including a Subsidiary)
on deposit or otherwise maintained with Bank or any Bank Affiliate, or (ii) a
notice of lien or levy is filed against any of Borrower’s assets with a fair
market value of One Million Dollars ($1,000,000) or more, by any government
agency, and the same under subclauses (i) and (ii) hereof are not, within
fifteen (15) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Credit
Extensions shall be made during any fifteen (15) day cure period; or
 
(b)            (i) any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or (ii)
any court order enjoins, restrains, or prevents Borrower from conducting any
material part of its business; provided, that the Event of Default under this
Section 8.4(b) shall be cured or waived for purposes of this Agreement upon Bank
receiving written evidence that the same under subclauses (i) and (ii) hereof
have, within fifteen (15) days after the occurrence thereof, been discharges or
stayed (whether through the posting of a bond or otherwise) and so long as Bank
has not declared an Event of Default under any other provision of this Agreement
and/or exercised any rights with respect thereto;
 
8.5           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is, under any agreement to which Borrower
is a party with a third party or parties, (a) any default that has not been
cured or waived resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of One Million Dollars ($1,000,000);
or (b) any default by Borrower that has not been cured or waived within the
applicable cure period, the result of which would reasonably be expected to have
a material adverse effect on Borrower’s business;
 
8.7           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
One Million Dollars ($1,000,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within fifteen (15)
days after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made; or
 
 
-14-

--------------------------------------------------------------------------------

 
 
8.9           Change in Control.  A Change in Control occurs.
 
9              BANK’S RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)            declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           for any letters of credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to 105% (110% for letters of credit denominated in
a currency other than Dollars), of the Dollar Equivalent of the aggregate face
amount of all letters of credit remaining undrawn plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating to such
letters of credit, as collateral security for the repayment of any future
drawings under such letters of credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any letters of credit; provided,
however, if an Event of Default described in Section 8.5 occurs, the obligation
of Borrower to cash collateralize all letters of credit remaining undrawn shall
automatically become effective without any action by Bank;
 
(d)           terminate any foreign exchange forward contracts;
 
(e)            settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Bank considers advisable,
notify any Person owing Borrower money of Bank’s security interest in such
funds, and verify the amount of such account;
 
(f)            make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Subject to the terms of
the applicable lease agreement, Borrower grants Bank a license to enter and
occupy any of its premises, without charge, to exercise any of Bank’s rights or
remedies;
 
(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use (which license shall
terminate upon the earlier of any Event of Default being cured or payment in
full of all Obligations (other than inchoate indemnity obligations)), without
charge, Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, subject to Bank’s adherence to
Borrower’s quality control requirements for Trademarks and subject to
maintenance of trade secret rights in any trade secrets; Borrower’s rights under
all licenses and all franchise agreements inure to Bank’s benefit during an
Event of Default;
 
(i)             place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(j)             demand and receive possession of Borrower’s Books; and
 
 
-15-

--------------------------------------------------------------------------------

 
 
(k)            exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, being coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon when due or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document when due, Bank may obtain such insurance or make such
payment, and all amounts so paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will make reasonable efforts
to provide Borrower with notice of Bank obtaining such insurance at the time it
is obtained or within a reasonable time thereafter.  No payments by Bank are
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.
 
9.4           Application of Payments and Proceeds.    If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion.  Any surplus shall be paid to Borrower or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
 
9.5           Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
 
-16-

--------------------------------------------------------------------------------

 
 
10            NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10).  Bank or Borrower may change its address,
facsimile number, or electronic mail address by giving the other party written
notice thereof in accordance with the terms of this Section 10.
 

If to Borrower: Delcath Systems, Inc.   810 Seventh Avenue, 35th Floor   New
York, New York 10019   Attn: Graham Miao & Peter Graham   Fax: 212-489-2103  
Email: gmiao@delcath.com & pgraham@delcath.com     If to Bank: Silicon Valley
Bank   275 Grove Street, Suite 2-200   Newton, Massachusetts 02466   Attn:
Michael Quinn   Fax:  (617) 527-0177   Email: mquinn@svb.com     with a copy to:
Riemer & Braunstein LLP   Three Center Plaza   Boston, Massachusetts 02108  
Attn:  Charles W. Stavros, Esquire   Fax: (617) 880-3456   Email:
cstavros@riemerlaw.com

 
11            CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
New York law governs the Loan Documents without regard to principles of
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.
 
 
-17-

--------------------------------------------------------------------------------

 
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12            GENERAL PROVISIONS
 
12.1         Termination Prior to Maturity Date.  This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank or
if Bank’s obligation to fund Credit Extensions terminates pursuant to the terms
of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s lien and
security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations (other than inchoate indemnity obligations) and
terminates all Bank Services or cash collateralizes such Bank Services as
described in Section 4.1.  Upon payment in full of the Obligations (other than
inchoate indemnity obligations) and at such time as (i) all Bank Services are
terminated and/or cash collateralized, and (ii) Bank’s obligation to make any
other Credit Extensions has terminated, Bank shall release its liens and
security interests in the Collateral and all rights therein shall revert to
Borrower.  In furtherance of the aforementioned sentence, Bank shall use
reasonable commercial efforts to arrive at an acceptable cash collateral amount
when requested by Borrower.  Upon any Transfer permitted pursuant to Section
7.1, Bank automatically release its liens and security interests in the
Collateral and all rights therein the subject of such transfer.
 
12.2        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.
 
12.3        Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
 
12.4         Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5         Correction of Loan Documents.  Bank may, in consultation with
Borrower, correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties.
 
12.6         Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.7         Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  All amendments and other
modifications to this Agreement must be signed by Bank and Borrower.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
 
-18-

--------------------------------------------------------------------------------

 
 
12.8        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.9        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  Without
limiting the foregoing, except as otherwise provided in Section 4.1 and Section
12.1, the grant of security interest by Borrower in Section 4.1 shall survive
until (i) the termination of all Bank Services Agreements or (ii) all Bank
Services Agreements are cash collateralized as described in Section 4.1.  In
furtherance of the aforementioned sentence, Bank shall use reasonable commercial
efforts to arrive at an acceptable cash collateral amount when requested by
Borrower.  The obligation of Borrower in Section 12.3 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.
 
12.10      Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers reasonably appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party is prohibited from disclosing the information.
 
Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 
12.11      Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.
 
12.12      Right of Set Off.   At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set off
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any part thereof and
apply the same to any Obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
12.13      Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
 
12.14      Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 
 
12.15      Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
 
12.16      Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
13           DEFINITIONS
 
13.1        Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting and the singular includes the
plural.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code.
 
“Account Debtor” is any “account debtor” as defined in the Code.
 
“Accounts Receivable Triggering Event” is the earliest to occur of (i) the date
Borrower projects it will generate accounts receivable of One Million Dollars
($1,000,000) or more; (ii) the date Borrower actually generates accounts
receivable of One Million Dollars ($1,000,000) or more; or (iii) such date as
Bank and Borrower shall mutually agree upon, each in their reasonable business
judgment.
 
“Acquisition” is (a) the purchase or other acquisition by Borrower or any of its
Subsidiaries of all or substantially all of the assets of any other Person, or
(b) the purchase or other acquisition (whether by means of merger,
consolidation, or otherwise) by Borrower or any of its Subsidiaries of all or
substantially all of the stock or other equity interest of any other Person.
 
“Adjusted Quick Ratio” is, with respect to Borrower, as of any date of
determination the ratio of (a) the sum of (i) unrestricted cash at Bank (which
shall not be less than Twenty Million Dollars ($20,000,000) at any time) plus
(ii) net billed accounts receivable divided by (b) the result of (i) Current
Liabilities minus (ii) Deferred Revenue minus (iii) without duplication, warrant
liability.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the outstanding principal
balance of any Advances; provided, that during a Cash Reserve Period, no
additional Advances shall be available hereunder.
 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all reasonable audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Bank of America Accounts” is defined in Section 6.8(a).
 
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is (a) the lesser of (x) one hundred percent (100%) of
Borrower’s unrestricted cash at Bank or (y) Twenty Million Dollars ($20,000,000)
plus (b) eighty percent (80%) of Eligible Accounts, in each case as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank may, after consultation with and notice to Borrower, decrease
the foregoing amount and/or percentages in its good faith business judgment
based on events, conditions, contingencies, or risks which, as determined by
Bank, may adversely affect the Collateral.
 
“Borrowing Base Certificate” is that certain Borrowing Base certificate, a form
of which will be provided by Bank to Borrower.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
 
“Cash Burn” is, with respect to Borrower, as of any date of determination,
measured on a trailing three month basis, the result of (X) Borrower’s Net Cash
Balance as of the last day of the three-month period ended immediately prior to
the three-month period ending as of the date of measurement minus (Y) Borrower’s
Net Cash Balance as of the last day of the three-month period ending as of the
date of measurement.
 
“Cash Burn Certificate” is that certain certificate for reporting Borrower’s
Cash Burn, a form of which is provided by Bank to Borrower, together with such
supporting ledger reports and schedules as Bank shall require, in its reasonable
discretion.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue; and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Cash Reserve Period” is, as of any date of measurement, the period during which
any Advances are outstanding and (X) commencing on the date in which Borrower’s
(a) (i) unrestricted cash at Bank plus (ii) Borrower’s unrestricted Cash
Equivalents at Bank is less than (b) the greater of (i) Fifteen Million Dollars
($15,000,000) plus all outstanding Obligations of Borrower owed to Bank or (ii)
trailing three (3) months Cash Burn plus all outstanding Obligations of Borrower
owed to Bank (such amount being the “Cash Reserve Balance”), in each case as
determined by Bank, in its reasonable discretion; and (Y) terminating on the
date Bank determines, in its reasonable discretion, that Borrower’s (a) (i)
unrestricted cash at Bank plus (ii) Borrower’s unrestricted Cash Equivalents at
Bank is greater than the Cash Reserve Balance.  Borrower is subject at all times
to Bank’s determination as to whether a Cash Reserve Period is in effect.
 
“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 35% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors.
 
“Chattel Paper” is “Chattel Paper” as defined in the Code.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the perfection, or priority of, or remedies with respect to,
Bank’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account of the Borrower located in the United States.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, letter of credit or
other obligations for borrowed money of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, letter of credit, foreign exchange forward
contract, amount utilized for cash management services, or any other similar
extension of credit by Bank for Borrower’s benefit under this Agreement.
 
“Current Liabilities” are all Obligations of Borrower owed to Bank, plus,
without duplication, the aggregate amount of Borrower’s Total Liabilities that
mature within one (1) year.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
3300878343, maintained with Bank.
 
“Document” is any “document” as defined in the Code.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any state thereof or the District of Columbia.
 
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
 
“Effective Date” is defined in the preamble hereof.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date upon notice to Borrower, to adjust any of the criteria set
forth below and to establish new criteria in its good faith and in the exercise
of reasonable business judgment.  Without limiting the fact that the
determination of which Accounts are eligible for borrowing is a matter of Bank’s
good faith judgment, the following (“Minimum Eligibility Requirements”) are the
minimum requirements for an Account to be an Eligible Account.  Unless Bank
agrees otherwise in writing, Eligible Accounts shall not include:
 
(a)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(b)            Accounts that the Account Debtor has not paid within one hundred
twenty (120) days of invoice date regardless of invoice payment period terms;
 
 
-23-

--------------------------------------------------------------------------------

 
 
(c)            Accounts with credit balances over one hundred twenty (120) days
from invoice date;
 
(d)            Accounts owing from an Account Debtor, in which fifty percent
(50%) or more of the Accounts have not been paid within one hundred twenty (120)
days of invoice date;
 
(e)            Accounts owing from an Account Debtor which does not have its
principal place of business in the United States;
 
(f)             Accounts billed and/or payable outside of the United States
(sometimes called foreign invoiced accounts);
 
(g)            Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts);
 
(h)            Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(i)             Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(j)             Accounts owing from an Account Debtor where goods or services
have not yet been rendered to the Account Debtor (sometimes called memo billings
or pre-billings);
 
(k)            Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
 
(l)             Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(m)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(n)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(o)           Accounts for which the Account Debtor has not been invoiced;
 
(p)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(q)           Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond one hundred twenty (120) days;
 
(r)            Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;
 
(s)           Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);
 
 
-24-

--------------------------------------------------------------------------------

 
 
(t)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;
 
(u)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);
 
(v)           Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing;
 
(w)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices; and
 
(x)            other Accounts Bank deems ineligible in the exercise of its good
faith and in the exercise of reasonable business judgment.
 
“Equipment” is any “equipment” as defined in the Code.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Excluded Property” is  (a) any Foreign Subsidiary, (b) any lease, license,
contract, or agreement (or any of its rights or interests thereunder) if and to
the extent that the grant of the security interest shall, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) or any other applicable law, constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
Borrower therein or (ii) a breach or termination pursuant to the terms of, or a
default under, any such lease license, contract, property rights or agreement;
(c) any lease, license, contract, or agreement (or any of its rights or
interests thereunder) if and to the extent that any applicable law or regulation
prohibits the creation of a security interest thereon (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Code (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles of equity);
(d) any Deposit Accounts specifically and exclusively used for (i) payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Borrower’s employees and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements) and (ii) all
taxes required to be collected or withheld (including, without limitation,
federal and state withholding taxes (including the employer’s share thereof),
taxes owing to any governmental unit thereof, sales, use and excise taxes,
customs duties, import duties and independent customs brokers' charges), other
taxes for which the Borrower may become liable; (e) the Bank of America Cash
Collateral Account and (f) any “intent-to-use” applications for U.S. Trademarks
or service marks filed in the United States Patent and Trademark Office (the
“PTO”) pursuant to 15 U.S.C. §1051 Section (b)(1) unless and until evidence of
use of the mark in interstate commerce is submitted to the PTO pursuant to 15
U.S.C. §1051 Section (c) or Section (d).
 
“Existing Bank of America L/C” means that certain letter of credit number
S202877, dated as of February 02, 2010, issued by Bank of America, N.A. on
behalf of Borrower for the benefit of SLG 810 Seventh Lessee LLC and any
replacements or extensions thereof.
 
“Financial Assets” means “financial assets” as defined in the Code.
 
“Fixtures” means all “fixtures” as defined in the Code.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code, and
includes without limitation, all Intellectual Property, claims, income and other
tax refunds, security and other deposits, payment intangibles, contract rights,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
“Goods” means all “goods” as defined in the Code.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is, without duplication, (a) indebtedness for borrowed money or
the deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations
(other than operating leases that are treated as capital leases under GAAP), and
(d) Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.3.
 
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.
 
“Initial Borrowing” is the first Advance or borrowing by the Borrower.
 
“Initial Eligible Accounts Borrowing” is the first Advance, in which Eligible
Accounts are included in the Borrowing Base.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Instrument” is any “instrument” as defined in the Code.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
 
-26-

--------------------------------------------------------------------------------

 
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Inventory” is all “inventory” as defined in the Code, and includes without
limitation all merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products, including without limitation
such inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“Investment Property” is all “investment property” as defined in the Code.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Effective Date.
 
“Letter of Credit Rights” is any “letter-of-credit right” as defined in the
Code.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any Bank Services Agreement, any subordination agreement, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank, all as
amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Minimum Eligibility Requirements” is defined in the defined term “Eligible
Accounts”.
 
“Net Cash Balance” means, as of any date of measurement, the result of (i)
Borrower’s cash on hand minus (ii) net cash proceeds from the issuance of equity
of the Borrower; minus (iii) net cash proceeds from the issuance of Subordinated
Debt; minus (iv) net cash proceeds from the sale of Collateral outside the
ordinary course of business (excluding cash proceed from Transfers permitted
pursuant to Section 7.1); minus (v) insurance proceeds received in cash; minus
(vi) without duplication, all other cash held by Borrower derived from sources
other than from the sale of goods and/or services in the ordinary course of
Borrower’s business.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Performance Pricing Period” is the period commencing on the first day of the
month following the month in which Borrower’s Adjusted Quick Ratio, measured on
a trailing three-month basis, is greater than 1.50:1.00, and terminating on the
first day in which Borrower reports, or Bank otherwise determines, in its
reasonable discretion, that Borrower’s Adjusted Quick Ratio, measured on a
trailing three-month basis, is equal to or less than 1.50:1.00.  All reports of
Adjusted Quick Ratio made by Borrower to Bank shall be in form and substance
acceptable to Bank, in its sole discretion.  Borrower shall provide Bank written
notice of its intent to enter into a Performance Pricing Period.
 
“Permitted Acquisition” is any Acquisition by the Borrower, disclosed to Bank,
provided that each of the following shall be applicable to any such Acquisition:
 
(a)            no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
 
(b)           the entity or assets acquired in such Acquisition are in the same
or similar line of business as Borrower is in as of the date hereof or
reasonably related thereto;
 
(c)            the target of such Acquisition, if such acquisition is a stock
acquisition, shall be an entity organized under the laws of any State in the
United States and shall have a principal place in the United States or, if
otherwise, either (i) the target shall be organized under the laws of and have a
principal place of business in any jurisdiction in which Bank determines, in its
reasonable judgment, that Bank can obtain a first-priority perfected security
interest over the assets and/or stock of such target in such jurisdiction, or
(ii) the amount of consideration payable in connection with such Acquisition
shall not exceed the amount of Investments permitted in connection with clause
(c) of the definition of “Permitted Investments”;
 
(d)           If the Acquisition includes a merger of Borrower, Borrower shall
remain a surviving entity after giving effect to such Acquisition; if, as a
result of such Acquisition, a new Domestic Subsidiary of Borrower is formed or
acquired, Borrower shall cause such Domestic  to comply with Section 6.12, as
required by Bank;
 
(e)            Borrower shall provide Bank with written notice of the proposed
Acquisition at least ten (10) Business Days prior to the anticipated closing
date of the proposed Acquisition; and not less than five (5) Business Days prior
to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and all other material documents relative to the proposed
Acquisition (or if such acquisition agreement and other material documents are
not in final form, drafts of such acquisition agreement and other material
documents; provided that Borrower shall deliver final forms of such acquisition
agreement and other material documents promptly upon completion);
 
 
-28-

--------------------------------------------------------------------------------

 
 
(f)            the total cash and non-cash consideration payable (including,
without limitation, any earn-out payment obligations) plus the total
Indebtedness assumed for all such Acquisitions may not exceed Five Million
Dollars ($5,000,000);
 
(g)           the resulting transaction is accretive to Borrower’s EBITDA on a
pro forma basis both historically and prospectively as of twelve (12) months
after the date of such Acquisition; and
 
(h)           the entity or assets acquired in such Acquisition shall not be
subject to any Lien other than (x) the first-priority Liens granted in favor of
Bank and (y) Permitted Liens.
 
“Permitted Distributions” means:
 
(a)            purchases of capital stock from current and former employees,
consultants and directors pursuant to repurchase agreements or other similar
agreements in an aggregate amount not to exceed One Million Dollars ($1,000,000)
in any fiscal year; provided that at the time of such purchase no Default or
Event of Default has occurred and is continuing;
 
(b)           distributions or dividends consisting solely of Borrower’s capital
stock;
 
(c)            purchases for value of any rights distributed in connection with
any stockholder rights plan;
 
(d)            purchases of capital stock or options to acquire such capital
stock with the proceeds received from a substantially concurrent issuance of
capital stock or convertible securities;
 
(e)            purchases of capital stock pledged as collateral for loans to
employees;
 
(f)             purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;
 
(g)           distributions or dividends by any of Borrower’s Subsidiaries to
its parent or to the Borrower;
 
(h)            purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and
 
(i)             the settlement or performance of such Person’s obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.
 
“Permitted Indebtedness” is:
 
(a)            Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)            Subordinated Debt;
 
(d)           obligations of Borrower in connection with the Existing Bank of
America L/C;
 
(e)            Indebtedness among Borrower and any co-borrower or secured
guarantor that becomes a party to one or more of the Loan Documents;
 
(f)            Indebtedness incurred in connection with any Permitted
Acquisition, in an aggregate outstanding amount not to exceed One Million
Dollars ($1,000,000) for all such Permitted Acquisitions;
 
 
-29-

--------------------------------------------------------------------------------

 
 
(g)           unsecured Indebtedness to trade creditors and with respect to
surety bonds and similar obligations incurred in the ordinary course of
business;
 
(h)           Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of “Permitted Liens” hereunder;
 
(i)            Indebtedness owed by Subsidiaries to Borrower or another
Subsidiary in connection with current operating expenses incurred in the
ordinary course of the businesses currently engaged in by Borrower or its
Subsidiaries or reasonably related thereto and not for extraordinary items or
speculative purposes (other than research and development costs and expenses and
Permitted Investments), in an amount not to exceed, together with amounts
permitted pursuant to clause (e) of the definition of “Permitted Investments”,
Ten Million Dollars ($10,000,000) in the aggregate for the period commencing on
the Effective Date through and including December 31, 2012; thereafter, no later
than thirty (30) days after the end of each fiscal year, based on information
provided by Borrower to Bank, Bank shall, in consultation with Borrower,
reasonably determine the Indebtedness permitted pursuant to this clause (i) for
the then-current fiscal year, which amount shall in no event be less than,
together with amounts permitted pursuant to clause (e) of the definition of
“Permitted Investments”, Ten Million Dollars ($10,000,000) in the aggregate; all
proceeds of Permitted Indebtedness permitted under this clause (i) shall be used
to promptly pay such current operating expenses of such Subsidiaries;
 
(j)             Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(k)            Indebtedness (i) resulting from a bank or other financial
institution honoring a check, draft or similar instrument in the ordinary course
of business or (ii) arising under or in connection with cash management services
or reasonable and customary overdraft protection in the ordinary course of
business;
 
(l)             Indebtedness secured by Liens permitted under clauses (a) and
(c) of the definition of “Permitted Liens” hereunder;
 
(m)           other unsecured Indebtedness, in an aggregate outstanding amount
not to exceed Five Hundred Thousand Dollars ($500,000) at any time;
 
(n)           obligations under any foreign currency swap agreement designed to
protect Borrower or any Subsidiary against fluctuations in currency exchange
rates and not for speculative purposes;
 
(o)           Indebtedness constituting Contingent Obligations of any of the
foregoing; and
 
(p)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (m) above;
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)            Investments shown on the Perfection Certificate and existing on
the Effective Date and Investments consisting of equity interests in any
Subsidiary of Borrower otherwise permitted herein;
 
(b)           Cash Equivalents;
 
(c)            Investments by Borrower in Permitted Acquisitions;
 
(d)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
 
-30-

--------------------------------------------------------------------------------

 
 
(e)            Investments by Borrower or any of its Subsidiaries in
Subsidiaries for current operating expenses incurred in the ordinary course of
the businesses currently engaged in by Borrower or any of its Subsidiaries or
reasonably related thereto and not for extraordinary items or speculative
purposes (other than research and development costs and expenses and Permitted
Investments), in an aggregate amount not to exceed, together with amounts
permitted pursuant to clause (i) of the definition of “Permitted Indebtedness”,
Ten Million Dollars ($10,000,000) in the aggregate for the period commencing on
the Effective Date through and including December 31, 2012; thereafter, no later
than thirty (30) days after the end of each fiscal year, based on information
provided by Borrower to Bank, Bank shall, in consultation with Borrower,
reasonably determine the Investments permitted pursuant to this clause (e) for
the then-current fiscal year, which amount shall in no event be less than,
together with amounts permitted pursuant to clause (i) of the definition of
“Permitted Indebtedness”, Ten Million Dollars ($10,000,000) in the aggregate;
all proceeds of Permitted Investments permitted under this clause (e) shall be
used to promptly pay such current operating expenses of such Subsidiaries;
 
(f)            Investments consisting of the Bank of America Accounts;
 
(g)           Investments accepted in connection with Transfers permitted by
Section 7.1;
 
(h)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors;
 
(i)             Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
(j)             Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (j)
shall not apply to Investments of Borrower in any Subsidiary; and
 
(k)            other Investments not otherwise permitted by Section 7.7 in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) at any
time.
 
“Permitted Liens” are:
 
(a)            Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)            purchase money Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Million Dollars ($2,000,000) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           Liens of lessors, carriers, warehousemen, mechanics, materialmen,
suppliers, bailees or other Persons that are possessory in nature arising in the
ordinary course of business and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(e)            Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
 
-31-

--------------------------------------------------------------------------------

 
 
(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(g)           leases or subleases of real property (and any easements and
rights-of-way on any such real property) granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
 
(h)           non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business;
 
(i)             Liens on cash collateral accounts securing the Existing Bank of
America L/C;
 
(j)             Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and
 
(k)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions; provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” means the rate of interest published in the “Money Rates” section
of The Wall Street Journal, Eastern Edition as the “United States Prime
Rate.”  In the event that The Wall Street Journal, Eastern Edition is not
published or such rate does not appear in The Wall Street Journal, Eastern
Edition, the Prime Rate shall be determined by Bank in accordance with past
practices until such time as the Prime Rate becomes available.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith and in the exercise of
reasonable business judgment, reducing the amount of Advances, letters of credit
and other financial accommodations which would otherwise be available to
Borrower under the lending formulas: (a) to reflect events, conditions,
contingencies or risks which, as determined by Bank in good faith, do or may
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral included in the Borrowing Base (including the enforceability,
perfection and priority thereof); or (b) to reflect Bank’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any guarantor to Bank is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which Bank determines in good faith constitutes an Event of Default or may, with
notice or passage of time or both, constitute an Event of Default.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Restricted License” is any material license with respect to which Borrower is
the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or any other property.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Revolving Line” is an Advance or Advances in an amount not to exceed Twenty
Million Dollars ($20,000,000) outstanding at any time.
 
“Revolving Line Maturity Date” is April 20, 2016.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code.
 
“Security” is any “security” as defined in the Code.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
 
“Supporting Obligation” is any “supporting obligation” as defined in the Code.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.
 
“Transfer” is defined in Section 7.1.
 
“Unused Revolving Line Facility Fee” is defined in Section 2.4(b).

[Signature page follows.]
 
 
-33-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
DELCATH SYSTEMS, INC.
 

By /s/ Graham Miao   Name: Graham Miao   Title: EVP, Chief Financial Officer    
  BANK:       SILICON VALLEY BANK       By /s/ Ryan Ravenscroft   Name: Ryan
Ravenscroft   Title: VP  

 
[Signature page to Loan and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – COLLATERAL DESCRIPTION
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, Documents,
Instruments (including any promissory notes), Chattel Paper (whether tangible or
electronic), cash, Deposit Accounts, Fixtures, Letters of Credit Rights (whether
or not the letter of credit is evidenced by a writing), Securities, and all
other Investment Property, Supporting Obligations, and Financial Assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
Notwithstanding any of the other provisions set forth in herein, this Agreement
shall not constitute a grant of a security interest in in any Excluded Property;
provided, that, notwithstanding the foregoing, a security interest shall be
granted in, and shall attach to (x) any property immediately upon such property
ceasing to be Excluded Property and (y) any and all proceeds, products,
substitutions and replacements of Excluded Property to the extent such proceeds,
products, substitutions and replacements do not themselves constitute Excluded
Property.
 
 
1

--------------------------------------------------------------------------------

 


EXHIBIT B
COMPLIANCE CERTIFICATE
 

TO: SILICON VALLEY BANK Date:   FROM: DELCATH SYSTEMS, INC.            

 
The undersigned authorized officer of Delcath Systems, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date   Attached are the required documents
supporting the certification.  The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes.  The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly Financial Reports [Reserved]
Yes   No
Compliance Certificate
Commencing on the date of the Initial Borrowing, monthly within 30 days
Yes   No
Borrowing Base Certificate
Commencing on the date of the Initial Borrowing and prior to the Accounts
Receivable Triggering Event, monthly within 30 days and upon each request for a
Credit Extension
Yes   No
Quarterly financial statements
Commencing on the date of the Initial Borrowing, quarterly within 45 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings and Deferred Revenue reports (as necessary)
Monthly within 15 days
Yes   No
Transaction Reports
Commencing on the date of the Initial Eligible Accounts Borrowing and after the
Accounts Receivable Triggering Event, monthly within 30 days and upon each
request for a Credit Extension
Yes   No
Projections
FYE within 30 days, and as amended and/or updated
Yes   No
Cash Burn Certificate and supporting ledger reports
Monthly within 20 days
Yes   No
 
 
The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________
 



 
1

--------------------------------------------------------------------------------

 
 
Performance Pricing
Applies
     
AQR > 1.50:100
Prime + 1.00%
Yes   No
AQR < 1.50:100
Prime + 2.00%
Yes   No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 

     

 

Delcath Systems, Inc. BANK USE ONLY           Received by:
_________________________    
AUTHORIZED SINGER
  By: ___________________________     Name: _________________________
Date:  _______________________________   Title: __________________________      
Verified: _____________________________    
AUTHORIZED SINGER
          Date: _______________________________          
Compliance Status:          Yes     No
 

 
 
2

--------------------------------------------------------------------------------